Case 1:16-cr-00011-GBD Document 28 Filed 04/20/20 Page 1 of 1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

 

April 17, 2020

 

Via ECF

The Honorable George B. Daniels Gus. !

United States District Judge ae)

Southern District of New York D Onl,
United States Courthouse Srecwit Daniels, U.S.D.J.

500 Pearl Street, Courtroom 11A

New York, New York 10007 Dated: APR 20 2020

 

Re: United States vy. Alexander Guerra, 16 Cr. 11 (GBD)
Dear Judge Daniels:

I write to respectfully request that the Court exclude time under the Speedy Trial Act until
the conference scheduled for June 17, 2020, at 10:00 a.m. At the February 19, 2020 conference,
the Court granted the Government’s application to exclude time until April 15, 2020, the date of
the then-next scheduled conference. On March 31, 2020, the Court adjourned the April 15
conference until June 17, 2020. Accordingly, the Government respectfully requests that, in light
of the COVID-19 pandemic, the Court exclude time through June 17, 2020, in the interests of
justice pursuant to 18 U.S.C. § 3161(h)(7)(A). Defense counsel consents to this request.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By:___/s/
Matthew Laroche
Assistant United States Attorney
(212) 637-2420

 

cc: Gerald DiChiara, Esq. (via ECF)

 
